 1

 2.

 3
                                                   :,~
 4.

 5~

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9
                              CENTRAL DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                 Case No.   2 ~ Iq^~J ~ ~31'fs
12                     Plaintiff,               ORDER OF DETENTION AFTER HEARING
                                                   (Fed.R.Crim.P. 32.1(a)(6)
13                v.                                 18 U.S.C. § 3143(a)
                                                  Allegations of Violations of
14                                                Probation/Supervised Release
      ~JO~Me~S '~~",~,~ ~  •~,~~-_&K~C~, )
                                       ~ )                Conditions)
15                      Defendant.       )

16
             On arrest warrant issued by the United States District Court for
17
      the    ~~s~r•c~" —'E'    ~',s.aw•►     involving alleged violations of
18
      conditions of probation/supervised release:
19
             1.   The court finds that no condition or combination of
20
                  conditions will reasonably assure:
21
                  A.   ( ~ the appearance of defendant as required; and/or
22
                  B.   (~ the safety of any person or the community.
23
      / //
24
      / //
25
      / //
26
      / //
27
      / //
28
 1     2.   The Court concludes:

 2          A.   ( 1/) Defendant has failed to demonstrate by clear and

 3                       convincing evidence that he is not likely to pose

 4                       a risk to the safety of any other persons or the

 5                       community.     Defendant poses a risk to the safety

 6                       of other persons or the community based on:

 7

 8

 9

10

11

12          B.   ( ~Defendant has failed to demonstrate by clear and

13                       convincing evidence that he is not likely to flee

14                       if released.     Defendant poses a flight risk based

15                       on:

16

17

18

19

20~

21'         IT IS ORDERED that defendant be detained.

22'.

23     DATED:    O   I     ~   I

24.

25.                                         0 RABLE JACQU    NE CHOOLJIAN
                                           U ited States    istrate Judge
26

27

28
